Citation Nr: 1810483	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-11 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for posttraumatic stress disorder (PTSD), effective prior to June 28, 2013, and higher than 30 percent, thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from December 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied a rating higher than 10 percent for PTSD.  In a July 2017 rating decision, the RO granted an increased rating of 30 percent for PTSD, effective June 28, 2013.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran requested a Board hearing, but withdrew this request in October 2017.  

The Veteran also withdrew increased rating claims for peripheral neuropathy of the bilateral upper and lower extremities and a claim for entitlement to a total disability rating based on individual unemployability (TDIU) in a written statement in March 2014.  


FINDINGS OF FACT

1.  Effective prior to June 28, 2013, the Veteran's PTSD caused occupational and social impairment due to mild symptoms, which decreased ability to perform tasks only during periods of significant stress.

2.  Effective June 28, 2013, the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), but does not result in reduced reliability and productivity. 




CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for PTSD, effective prior to June 28, 2013, or higher than 30 percent, thereafter, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of 38 U.S.C. § 5103 and 5103A (2012) have been met. By correspondence dated in May 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured. 

The Veteran has been medically evaluated in conjunction with his claim for an increased rating for PTSD in July 2011 and July 2017.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The examinations of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.   

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating for PTSD

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

As noted in the introduction, the Veteran's PTSD is presently rated as 10 percent disabling, effective prior to June 28, 2013, and 30 percent disabling, thereafter. 

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-5). See 38 C.F.R. § 4.130. 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5. The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

The Veteran's case was certified to the Board in August 2017.  Thus, the DSM-5 applies to the present case.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

One factor for consideration is the GAF score, which was a scale, considered prior to the publication of DSM-5 as reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DSM-IV).  The American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014).  

Nevertheless, when in use, GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 to 70, are indicative of some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

As noted in the introduction, the Veteran's PTSD is presently rated as 10 percent disabling effective prior to June 28, 2013, and 30 percent, thereafter.

By way of history, the Veteran was diagnosed with PTSD in September 2006.  He did not start taking medication for his PTSD until April 2013.  In June 2013, his dosage of medication for his PTSD was increased.  The RO used this date, June 28, 2013, as the effective date for the grant of a higher rating of 30 percent for his PTSD.  See VA treatment records dated April 2013, and June 2013.

Prior to June 2013, the Veteran's PTSD symptoms were no more than mild.  A June 2011 VA examination report notes that the Veteran described current symptoms of occasional nightmares and irritability.  The severity of the symptoms was mild.  The symptoms were episodic, fluctuating, and waxed and waned.  The Veteran did not report any effect of the symptoms on his daily functioning.  He did not have any trouble sleeping and did not have a history of violent behavior or suicide attempts.  He had not received any treatment for his PTSD in the last year and was not receiving any treatment at that time.  The Veteran reported no major social function changes since he developed the PTSD.  He had been married for 37 years and described his relationship with his wife as great, and the relationship with his children as good.  With respect to employment the Veteran had not worked for six and a half years.  He noted that he had retired due to his knee and that his current unemployment was not due, primarily, to the effects of a mental condition.

On mental status examination, there were no behavior, cognitive, social, affective, or somatic complaints attributed to PTSD.  Thought processes were appropriate; judgment was not impaired; memory was within normal limits; suicidal and homicidal ideation was absent; and there were no hallucinations observed or obsessive-compulsive behavior.  His affect and mood were normal and his communication, speech, and concentration were within normal limits.  Panic attacks were absent.  The diagnosis was PTSD in remission.  He endorsed very occasional nightmares and mild irritability.  He also evidence no significant clinical impairment related to the symptoms.  The GAF score was 75.

An April 2013 VA mental health outpatient note shows the Veteran reported having occasional low motivation and depressed periods.  He felt anxious often and would get irritable easily.  He slept well most of the night, but experienced sweats at night.  He had mild anhedonia but kept busy with some cattle and a horse.  Mental status examination showed that his affect was restricted and mood was slightly dysthymic.  His GAF score was 65.  The plan was to start sertraline.

A May 2013 VA treatment record notes the Veteran's symptoms of depression included poor sleep pattern, irritability, and anhedonia.  He adopted some coping mechanisms, including doing tasks around the farm, caring for cattle and keeping himself busy.  It was noted that he had five adult children who lived in the surrounding areas and he had a close relationship with them.  He was married and lived with his wife.

These findings prior to June 2013 do not indicate that a rating higher than 10 percent is warranted for the Veteran's PTSD.  The Veteran's symptoms, including poor sleep, depression, anxiety, and irritability were described as mild.  Socially, the Veteran reportedly had a great relationship with his wife, to whom he had been married for 30 plus years, and a good relationship with his children.  He did not work due to a knee disability but kept himself busy on their farm.  While the Veteran was started on medication for his PTSD in April 2013 after reporting symptoms of depression and anxiety, the criteria for a 10 percent rating contemplate symptoms controlled by continuous medication.  These symptoms more closely approximate the criteria for a 10 percent rating for his PTSD.

Effective June 28, 2013, the Veteran was assigned a 30 percent rating for his PTSD based on a treatment record noting that the Veteran's symptoms were not improved with the current dosage for his sertraline.  The treatment record noted that the Veteran had noticed no improvement in mood, anxiety, avoidance, and interest or motivation since starting sertraline.  He continued to avoid crowds and stayed to himself most of the time.  He had several cattle and a horse he tended to, which kept him occupied.  He still had nightmares on occasion.  He felt anxious often and still would get irritable easily.  He slept well most nights but did have night sweats.  Mental status examination noted a restricted affect and slightly dysthymic mood.  His GAF score was 65.  In addition to the sertraline being increased, he was started on prazosin for PTSD symptoms of insomnia, nightmares, and anxiety.  It was noted that on his next evaluation he would be considered for a further increase in medication.

On a July 2013 VA treatment record, the Veteran was reportedly doing better, sleeping better and having less nightmares.  He continued to stay busy by taking care of animals on his farm and volunteering at church.  He lived with his wife and had a good relationship.

A September 2013 VA treatment record notes similar findings.  The Veteran reported doing alright.  He felt that the medication adjustment from his last visit had helped and his mood had been good.  He denied any undue/persistent anxiety or disturbing nightmares.  He was sleeping six hours a night uninterrupted.  He denied any problems with others and said that he talked to his friends.  He took care of his disabled cousin who lived close to him and often would see his brothers and sisters who lived in the area.

A January 2014 VA treatment record notes the Veteran was doing "pretty good."  He stated that he had been in a good mood and denied depression and anxiety or nightmares.  He slept six to seven hours per night.  He had good medication compliance.  During the day he had coffee with friends and took care of animals on the farm and volunteered at church.  

Similarly, in November 2014, the Veteran reported that his mood was "okay" and that he was "depressed sometimes."  He denied any persistent or excessive anxiety.  His sleep was "pretty good."  He might wake up in the middle of the night and might sweat a lot, but the feelings about the dreams did not stay with him long.

The Veteran's wife submitted a statement in June 2014 noting that the Veteran had rapid mood swings, was irrational and had unpredictable behavior.  She indicated that he was antisocial and dismissed himself when around large crowds.  At family gatherings he would reportedly sit alone; his children would just not say much to him so as not to upset him.  He would sit alone for long periods of time at home and rarely communicated with her.  He would wake up in the night screaming and sweating.  She noted that she had tried to discuss his behavior with him but he would just tune her out.  Sometimes he would shout at her if she accidently dropped a pot on the floor or slammed a door unintentionally.  

A June 2015 VA treatment record notes that the Veteran continued with his sertraline and prazosin.  He reported doing well and that he would do things around the hours and work the yard.  He also did "odds and ends" for friends and family, such as running errands, cleaning up, and fixing pipes.  He helped care for a nearby cousin who was 78 years old and had been paralyzed for 20 years.

A January 2016 VA treatment record notes that the Veteran reported that his mood had been good with no depression or excess or persistent anxiety.  He still avoided crowds but had no problem socializing.  He rarely had flashbacks or intrusive thoughts.  He continued to take care of his cows, volunteer at church and community center, and helped people.  On mental status examination, there was no evidence of psychotic symptoms.  His affect was pleasant and he had no suicidal or homicidal ideations.  There also were no gross cognitive deficits.

An August 2016 VA treatment record notes that the Veteran's mood had been good.  Every now and then he would think about the military and was glad it was over.  He also woke up a lot but was not sure if this was due to nightmares.  He lived with his wife of 42 plus years and had a good relationship.  He and his wife would go out to eat and see friends.  His children come and visit; they took him and his wife out for his birthday recently.  Mental status examination showed similar findings are previously reported; the Veteran continued to take his prescribed medication.

A February 2017 VA treatment record shows that the Veteran reported he had been compliant with his medication and felt they were helping.  He reported things being "same old, same old."  His mood was "ok."  He denied any feelings of depression and had enjoyed the holidays until his daughter had died after Christmas.  He indicated dealing with her death well as it was not unexpected.  His energy level was good and he was still able to get up and do everything he wanted.  He slept for six hours a night and felt rested.  He had not had any episodes of severe anxiety or worry since his last visit.  He had nightmares about once or twice a month and could not recall if they were military-related.  He had flashbacks about twice a month but they did not cause him any emotional distress.  He continued to avoid discussion and thoughts of time in the military and be hypervigilant and avoiding large crowds.  He denied intrusive thoughts or feeling detached from others.

The Veteran underwent a VA examination in July 2017.  It was noted that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  On examination, the Veteran stated that he had worked in construction and retired after 32 years.  He indicated that he did not think he let his mental health affect him at work and that he got along "okay" with his co-workers.  He stated that he had sleep problems but the medications had helped.  He denied depression but the clinician indicated that it was feasible that the medication was controlling the symptoms.  For symptoms, the clinician checked the boxes for anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  His affect was mildly nervous at the start of the evaluation with calming as the evaluation progressed.  The examiner noted that the Veteran needed to seek follow up treatment and required continued treatment for his mental health.  He was encouraged to maintain a healthy dialogue with his treatment providers.

In addressing whether the Veteran is entitled to a higher rating for the period, effective June 28, 2013, the record shows that the 30 percent rating more adequately describes the Veteran's PTSD impairment.

It is noted that the examiner in July 2017 found that the Veteran had difficulty in establishing and maintaining effective work and social relationships, which is part of the nomenclature for a 50 percent rating under Diagnostic Code 9411.  However, the Veteran's disability picture more closely approximates the criteria for a 30 percent rating for his PTSD effective June 28, 2013.  Socially, the Veteran had some problems at home with his wife, as he would not communicate with her and shut her out, and also had an exaggerated startle response with loud noises and some lability in mood.  However, he had maintained a relationship with her for more than 40 years, which he described as good.  Although his symptoms were being controlled with the medication, he reported no significant depression or anxiety.  He suffered from nightmares and night sweats and had some flashbacks.  He also avoided large crowds.  However, he also reportedly would go out sometimes with his wife for dinner, stayed busy volunteering and helping others, and maintained relationships with his children.  Regarding employment, he did not indicate that he was not working because of his PTSD.  While his PTSD symptoms most likely had some effect on his work abilities, they were not shown to be limiting in a moderate or severe fashion.

These findings describe more mild to moderate impairment due to PTSD and do not warrant a rating higher than 30 percent.  

In light of the foregoing, the Board concludes that ratings higher than 10 percent prior to June 28, 2013, and higher than 30 percent, thereafter, for the Veteran's PTSD are not warranted.  The benefit-of-the-doubt rule has been applied in arriving at this decision. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2016).

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has mild to moderate social and occupational functional impairment due to his symptoms of PTSD.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

The symptoms associated with the Veteran's PTSD (i.e., mild to moderate occupational and social impairment, but generally functioning satisfactorily, with symptoms controlled by medication) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 10 and 30 percent ratings assigned under Diagnostic Code 9411 specifically contemplate these symptoms, respectively.  

The Board finds that the rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

Finally, an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The Veteran was assigned a TDIU, effective February 9, 2010 on the basis of his combined service-connected disabilities.  The record does not suggest that the Veteran has been rendered unemployable solely as a result of his PTSD.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

Entitlement to a rating higher than 10 percent for posttraumatic stress disorder (PTSD), effective prior to June 28, 2013, and higher than 30 percent, thereafter, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


